Citation Nr: 1113288	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable increased rating for the Veteran's service-connected sensorineural hearing loss of the left ear.


REPRESENTATION

Veteran represented by:	Italian American War Veterans of the United States, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied an increased rating for the Veteran's service-connected sensorineural hearing loss of the left ear.

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in March 2010.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was afforded two VA audiological examinations in June 2006 and in August 2009.  The results of both examinations were found to be of poor reliability by the examiners due to exaggerated responses by the Veteran.  

2.  The VA outpatient treatment records do not provide evidence to warrant a compensable disability rating for the Veteran's service-connected sensorineural hearing loss of the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's service-connected sensorineural hearing loss of the left ear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code (DC) 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its implementing regulations provide that, upon the submission of a substantially complete application for benefits, VA has an enhanced duty to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's active military service and the disability; (4) degree of the disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, considering the duties imposed by VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim decided below has been accomplished.

In particular, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2006, which fully addressed what evidence was required to substantiate the claim and the respective duties of VA and a claimant in obtaining evidence.  A separate letter dated in March 2006 also advised the Veteran of the five Dingess elements, to specifically include that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman, 19 Vet. App. at 484.

In light of the March 2006 letters, which were provided to the Veteran prior to the June 2006 rating decision on appeal, the Board finds that any arguable lack of full preadjudication notice in this appeal has not, in any way, prejudiced the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that there is no indication whatsoever that any additional action is needed to comply with the duty to assist the Veteran in connection with the claim decided below.  First, the Veteran's service treatment records (STRs) are on file, and the claims file contains medical records from the VA medical providers that the Veteran identified as having relevant records.  In regards to any pertinent records from the Social Security Administration (SSA), the RO made a formal finding in September 2009 that the SSA records were unavailable for review based on an August 2009 negative reply received from SSA.  The Veteran (nor his representative) has not identified, and the file does not otherwise indicate, that any other VA or non-VA medical providers have additional pertinent records that should be obtained before the appeal is adjudicated by the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran was afforded VA examinations in June 2006 and August 2009 to evaluate the severity of his service-connected sensorineural hearing loss of the left ear.  The Board finds these VA examinations to be adequate for evaluating the current severity of the disability.  Additionally, the Veteran at his March 2010 Board hearing testified that he would not be willing to report for another VA examination to evaluate the current severity of his disability.  Accordingly, the Board finds no reason to remand for further examination.

Finally, the Veteran has been afforded a hearing before an Acting Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the hearing, the Acting Veterans Law Judge did not explicitly note the elements of the claim that were lacking to substantiate the Veteran's claim for a higher rating.  Bryant, 23 Vet. App. at 488.  However, the Veteran demonstrated actual knowledge of this information.  The Veteran repeated several times that he has trouble hearing - the requirements for the next higher rating for the service-connected disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  Bryant, 23 Vet. App. at 488.

In addition, the Acting Veterans Law Judge did not specifically seek to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  However, this was not necessary because the Veteran indicated that he was receiving his treatment at the VA Medical Center (VAMC).  The Veteran's VAMC records are currently in the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Bryant, 23 Vet. App. at 488.

Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge in March 2010 complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  Bryant, 23 Vet. App. at 488.

In light of this evidentiary development, the Board finds that all necessary facts have been properly developed in regard to the Veteran's claim, and no further assistance is required in order to comply with VA's statutory duty to assist in the development of evidence necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

For these reasons, the Board may proceed with adjudicating the issue based on the current record.

II.	Analysis

A.	Entitlement to an Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his January 2006 claim for an increased rating.

The Veteran asserts that he is entitled to an increased disability rating for his service-connected sensorineural hearing loss of the left ear, currently evaluated as noncompensable under 38 C.F.R. § 4.85, DC 6100.

In evaluating service-connected hearing impairment, the disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo- Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for evaluating audiological disabilities are found at 38 C.F.R. 
§§ 4.85 - 4.87.  The Board observes that certain "unusual patterns of hearing impairment" may be evaluated under 38 C.F.R. § 4.86.  "Unusual patterns of hearing impairment" involve cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The evidence of record indicates that the Veteran's bilateral hearing loss pattern does not fit the requirements of an unusual pattern of hearing impairment.

Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC), and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 
Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

The Veteran was afforded two VA audiological examinations in June 2006 and in August 2009 to determine the current severity of his service-connected sensorineural hearing loss of the left ear.  However, the results of both VA examinations were found to be of poor reliability by the examiners due to exaggerated responses by the Veteran.  Each VA examiner was unable to make an appropriate diagnosis due to invalid results.  Specifically, the June 2006 VA examiner stated that the Veteran refused to admit thresholds at any levels for both ears.  The VA examiner concluded that the Veteran "may have hearing loss, but it cannot be determined as to what extent due to his behavior."  Similarly, the August 2009 VA examiner determined that "[d]ue to [the Veteran's] uncooperative behavior no puretone testing or speech scores could be obtained."  However, the VA examiner did report that the Veteran was able to follow directions and commands by the VA examiner without any difficulty and without having to look at the examiner.  The VA examiner concluded that the Veteran "did not put forth his best effort during testing."  

38 C.F.R. § 3.655 (2010) provides that, where entitlement to a benefit in a claim for increase cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  See also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  In other words, there is provision for summarily denying the Veteran's claim because of the inability to obtain what the VA examiners deem reliable results of their testing of the Veteran's hearing.

It also deserves mentioning that, for a claimant to report but not cooperate in the conducting of an examination would defeat the very purpose of the examination, which is to determine whether entitlement to the requested benefit may be awarded.  Moreover, the Court has held that the duty to assist is not a one-way street, and that a claimant cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

In short, the VA examinations do not provide results sufficient to grant the Veteran a compensable rating due to the Veteran's unwillingness to cooperate with the examinations.  38 C.F.R. § 4.85.  Thus, since the examinations are essentially non-evidence, the Board must rely on the remaining evidence of record.  In this regard, the VA Medical Center (VAMC) outpatient treatment records do not provide audiological results sufficient to warrant a compensable disability rating.  

The Board further finds that a remand for an additional examination would be futile.  The Veteran at his March 2010 Board hearing testified that he would not be willing to report for another VA examination to evaluate the current severity of his disability.  Thus, the Board must decide the Veteran's claim based on the current evidence of record, which, as explained, does not allow for an increase in the Veteran's current rating.

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  The August 2009 VA examiner, following a physical examination of the Veteran, determined that the Veteran's sensorineural hearing loss of the left ear does not have significant effects on his occupation.  Thus, the August 2009 VA examination met the Martinak requirements.

In making the above determinations, the Board has given careful consideration to the Veteran's own statements, including his hearing testimony and the statements he made during his medical treatment and examinations.  Generally, a layperson's statements are competent evidence of his symptomatology.  In addition to determining whether evidence is competent, however, the Board must also resolve whether the evidence is credible.  See Wood, 1 Vet. App. at 193 (BVA has a duty to assess the credibility and weight of the evidence).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Here, the Board finds that the Veteran's assertions are not reliable evidence demonstrating the severity of his service-connected symptomatology because the record contains numerous indications of exaggeration, as described by the VA examiners.  Furthermore, despite the Veteran's allegations of the severity of his hearing, he has not been treated regularly by the VA for his hearing loss.  Thus, this evidence shows that his written statements have been internally inconsistent and contradicted by the record.

For these reasons, the Board finds that the lay evidence of record is not credible.  Therefore, it is not probative evidence supporting the claim on appeal.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Wood, 1 Vet. App. at 193; Caluza, 7 Vet. App. at 511.

The Veteran's sensorineural hearing loss of the left ear has never met the requirements for a compensable disability rating since one year prior to filing his claim, so the Board cannot "stage" this rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.	Extraschedular

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the 
service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause some impairment in his occupational functioning and capacity.  But the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, as the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability rating, itself, is recognition that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment (meaning above and beyond that contemplated by the schedular rating assigned), suggesting the Veteran is not adequately compensated by the regular rating schedule.  All of the evaluation and treatment he has received for his sensorineural hearing loss of the left ear has been on an outpatient basis, not as an inpatient.  The August 2009 VA examiner, following a physical examination of the Veteran, determined that the Veteran's sensorineural hearing loss of the left ear does not have significant effects on his occupation.  This level of occupational and other impairment in his daily living is contemplated by the 0 percent schedular rating he already has.  An extra-schedular consideration is not warranted in this circumstance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a compensable disability rating for the Veteran's service-connected sensorineural hearing loss of the left ear is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


